   Case 1:20-cv-00132-MN Document 1 Filed 01/27/20 Page 1 of 16 PageID #: 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

 JOHN THOMPSON, Individually and On                  )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 DERMIRA, INC., EUGENE A. BAUER,                     )   CLASS ACTION
 DAVID E. COHEN, FRED CRAVES,                        )
 MATTHEW FUST, HALLEY E. GILBERT,                    )
 MARK MCDADE, JAKE NUNN, WILLIAM                     )
 RINGO, KATHLEEN SEBELIUS, THOMAS                    )
 G. WIGGANS, ELI LILLY AND                           )
 COMPANY, and BALD EAGLE                             )
 ACQUISITION CORPORATION,                            )
                                                     )
                         Defendants.                 )

   COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on January 10, 2020 (the

“Proposed Transaction”), pursuant to which Dermira, Inc. (“Dermira” or the “Company”) will be

acquired by Eli Lilly and Company (“Parent”) and Bald Eagle Acquisition Corporation (“Merger

Sub,” and together with Parent, “Eli Lilly”).

       2.      On January 10, 2020, Dermira’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Eli Lilly. Pursuant to the terms of the Merger Agreement, Merger Sub

commenced a tender offer (the “Tender Offer”) to purchase all of Dermira’s outstanding common
   Case 1:20-cv-00132-MN Document 1 Filed 01/27/20 Page 2 of 16 PageID #: 2



stock for $18.75 per share in cash. The Tender Offer is set to expire on February 19, 2020.

       3.      On January 22, 2020, defendants filed a Solicitation/Recommendation Statement

(the “Solicitation Statement”) with the United States Securities and Exchange Commission

(“SEC”) in connection with the Proposed Transaction.

       4.      The Solicitation Statement omits material information with respect to the Proposed

Transaction, which renders the Solicitation Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(e), 14(d), and 20(a) of the Securities Exchange

Act of 1934 (the “1934 Act”) in connection with the Solicitation Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(e), 14(d), and 20(a) of the

1934 Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Dermira common stock.

       9.      Defendant Dermira is a Delaware corporation and maintains its principal executive

offices at 275 Middlefield Road, Suite 150, Menlo Park, California 94025. Dermira’s common




                                                  2
   Case 1:20-cv-00132-MN Document 1 Filed 01/27/20 Page 3 of 16 PageID #: 3



stock is traded on the NASDAQ Global Select Market under the ticker symbol “DERM.”

       10.     Defendant Eugene A. Bauer is Founder, Chief Medical Officer, and a director of

the Company.

       11.     Defendant David E. Cohen is a director of the Company.

       12.     Defendant Fred Craves is a director of the Company.

       13.     Defendant Matthew Fust is a director of the Company.

       14.     Defendant Halley E. Gilbert is a director of the Company.

       15.     Defendant Mark McDade is a director of the Company.

       16.     Defendant Jake Nunn is a director of the Company.

       17.     Defendant William Ringo is a director of the Company.

       18.     Defendant Kathleen Sebelius is a director of the Company.

       19.     Defendant Thomas G. Wiggans is Founder, Chief Executive Officer, and Chairman

of the Board of the Company.

       20.     The defendants identified in paragraphs 10 through 19 are collectively referred to

herein as the “Individual Defendants.”

       21.     Defendant Parent is an Indiana corporation and a party to the Merger Agreement.

       22.     Defendant Merger Sub is a Delaware corporation, a wholly-owned subsidiary of

Parent, and a party to the Merger Agreement.

                               CLASS ACTION ALLEGATIONS

       23.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Dermira (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       24.     This action is properly maintainable as a class action.




                                                  3
   Case 1:20-cv-00132-MN Document 1 Filed 01/27/20 Page 4 of 16 PageID #: 4



        25.     The Class is so numerous that joinder of all members is impracticable. As of

January 8, 2020, there were approximately 54,695,165 shares of Dermira common stock

outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout

the country.

        26.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        27.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        28.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        29.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        30.     Dermira is a biopharmaceutical company dedicated to bringing biotech ingenuity




                                                 4
   Case 1:20-cv-00132-MN Document 1 Filed 01/27/20 Page 5 of 16 PageID #: 5



to medical dermatology by delivering differentiated, new therapies to the millions of patients living

with chronic skin conditions.

       31.     The Company’s approved treatment, QBREXZA® (glycopyrronium) cloth, is

indicated for pediatric and adult patients with primary axillary hyperhidrosis.

       32.     The Company is currently evaluating lebrikizumab in a Phase 3 clinical

development program for the treatment of moderate-to-severe atopic dermatitis and also has early-

stage research and development programs in other areas of dermatology.

       33.     On January 10, 2020, Dermira’s Board caused the Company to enter into the

Merger Agreement with Eli Lilly.

       34.     Pursuant to the terms of the Merger Agreement, Merger Sub commenced the

Tender Offer to acquire all of Dermira’s outstanding common stock for $18.75 per share in cash.

       35.     According to the press release announcing the Proposed Transaction:

        Eli Lilly and Company (NYSE: LLY) and Dermira, Inc. (NASDAQ: DERM)
       today announced a definitive agreement for Lilly to acquire Dermira for $18.75 per
       share, or approximately $1.1 billion, in an all-cash transaction. Dermira is a
       biopharmaceutical company dedicated to developing new therapies for chronic skin
       conditions. . . .

       Under the terms of the agreement, Lilly will commence a tender offer to acquire all
       outstanding shares of Dermira, Inc. for a purchase price of $18.75 per share in cash,
       or approximately $1.1 billion. The transaction is not subject to any financing
       condition and is expected to close by the end of the first quarter of 2020, subject to
       customary closing conditions, including receipt of required regulatory approvals
       and the tender of a majority of the outstanding shares of Dermira’s common stock.
       Following the successful closing of the tender offer, Lilly will acquire any shares
       of Dermira that are not tendered into the tender offer through a second-step merger
       at the tender offer price. . . .

       For Lilly, Evercore is acting as the exclusive financial advisor and Weil, Gotshal &
       Manges LLP is acting as legal advisor in this transaction. For Dermira, Citi is acting
       as lead financial advisor, SVB Leerink is acting as financial advisor, and Fenwick
       & West LLP is acting as legal advisor.




                                                 5
   Case 1:20-cv-00132-MN Document 1 Filed 01/27/20 Page 6 of 16 PageID #: 6



       36.     The Merger Agreement contains a “no solicitation” provision that prohibits the

Individual Defendants from soliciting alternative proposals and severely constrains their ability to

communicate and negotiate with potential buyers who wish to submit or have submitted

unsolicited alternative proposals. Section 5.02(a) of the Merger Agreement provides:

       The Company shall not, and the Company shall cause its Representatives not to, (i)
       directly or indirectly solicit, initiate or knowingly encourage or knowingly facilitate
       (including by way of providing information) any inquiries, proposals or offers, or
       the making of any submission or announcement of any inquiry, proposal or offer
       that constitutes or would reasonably be expected to lead to a Company Takeover
       Proposal or (ii) directly or indirectly engage in, enter into or participate in any
       discussions or negotiations with any Person regarding, furnish to any Person any
       information or afford access to the business, properties, assets, books or records of
       the Company to, or take any other action to assist or knowingly facilitate or
       knowingly encourage any effort by any Person, in each case in connection with or
       in response to any inquiry, offer or proposal that constitutes, or would reasonably
       be expected to lead to, any Company Takeover Proposal (other than, solely in
       response to an inquiry that did not result from a material breach of this Section
       5.02(a), to refer the inquiring person to this Section 5.02 and to limit its
       communication exclusively to such referral or to clarify the terms thereof). The
       Company shall, and shall cause its directors and officers to, and shall use its
       reasonable best efforts to cause its Representatives to, immediately (i) cease all
       solicitations, discussions and negotiations regarding any inquiry, proposal or offer
       pending on the date of this Agreement that constitutes, or could reasonably be
       expected to lead to, a Company Takeover Proposal, (ii) request the prompt return
       or destruction of all confidential information previously furnished to any Person
       within the last six months for the purposes of evaluating a possible Company
       Takeover Proposal and (iii) terminate access to any physical or electronic data
       rooms relating to a possible Company Takeover Proposal. . . . The Company shall
       not, and shall cause its Representatives not to, release any Person from, or waive,
       amend or modify any provision of, or grant permission under or fail to enforce, any
       standstill provision in any agreement to which the Company is a party; provided
       that, if the Company Board determines in good faith, after consultation with its
       outside counsel that the failure to take such action would be inconsistent with its
       fiduciary duties under applicable Law, the Company may waive any such standstill
       provision solely to the extent necessary to permit the applicable Person (if such
       Person has not been solicited in breach of this Section 5.02) to make, on a
       confidential basis to the Company Board, a Company Takeover Proposal,
       conditioned upon such Person agreeing that the Company shall not be prohibited
       from providing any information to Parent (including regarding any such Company
       Takeover Proposal) in accordance with, and otherwise complying with, this Section
       5.02.




                                                 6
   Case 1:20-cv-00132-MN Document 1 Filed 01/27/20 Page 7 of 16 PageID #: 7



       37.    Additionally, the Company must promptly advise Eli Lilly of any proposals or

inquiries received from other parties. Section 5.02(d) of the Merger Agreement states:

       In addition to the requirements set forth in paragraphs (a) and (b) of this Section
       5.02, the Company shall, as promptly as practicable and in any event within one
       business day after receipt thereof, advise Parent in writing of (i) any Company
       Takeover Proposal or any request for information or inquiry, proposal or offer that
       the Company Board in good faith believes could reasonably be expected to lead to
       a Company Takeover Proposal and (ii) the material terms and conditions of such
       Company Takeover Proposal or inquiry, proposal or offer (including any
       subsequent amendments or modifications thereto) and the identity of the Person
       making any such Company Takeover Proposal or inquiry, proposal or offer.
       Commencing upon the provision of any notice referred to in the previous sentence,
       the Company and its Representatives shall keep Parent informed on a reasonably
       prompt basis as to any material developments with respect to any such Company
       Takeover Proposal or inquiry, proposal or offer (and any subsequent amendments
       or modifications thereto).

       38.    Moreover, the Merger Agreement contains a restrictive “fiduciary out” provision

permitting the Board to change its recommendation of the Proposed Transaction under extremely

limited circumstances, and grants Eli Lilly a “matching right” with respect to any “Superior

Proposal” made to the Company. Section 5.02(b) of the Merger Agreement provides:

       Neither the Company Board nor any committee thereof shall (i) (A) withdraw,
       qualify or modify in a manner adverse to Parent or Merger Sub, or propose publicly
       to withdraw, qualify or modify in a manner adverse to Parent or Merger Sub, the
       Company Board Recommendation or resolve or agree to take any such action, (B)
       adopt, endorse, approve or recommend, or propose publicly to adopt, endorse,
       approve or recommend, any Company Takeover Proposal or resolve or agree to
       take any such action, (C) publicly make any recommendation in connection with a
       tender offer or exchange offer (other than the Offer) other than a recommendation
       against such offer or (D) fail to include the Company Board Recommendation in
       the Schedule 14D-9 when disseminated to the Company’s stockholders (any action
       described in this clause (i) being referred to herein as an “Adverse
       Recommendation Change”) or (ii) approve or recommend, or propose publicly to
       approve or recommend, or authorize, cause or permit the Company to enter into
       any letter of intent, memorandum of understanding, agreement in principle,
       acquisition agreement, option agreement, merger agreement, joint venture
       agreement, partnership agreement or other agreement relating to or that would
       reasonably be expected to lead to, any Company Takeover Proposal (other than an
       Acceptable Confidentiality Agreement entered into in accordance with Section
       5.02(a)), or resolve, agree or publicly propose to take any such action.



                                               7
Case 1:20-cv-00132-MN Document 1 Filed 01/27/20 Page 8 of 16 PageID #: 8



   Notwithstanding anything to contrary in the foregoing or any other provision of this
   Agreement, (x) the Company Board may, in response to an Intervening Event, take
   any of the actions specified in clause (A) or (D) of the definition of Adverse
   Recommendation Change (an “Intervening Event Adverse Recommendation
   Change”) if the Company Board determines, in good faith, after consultation with
   outside counsel, that the failure to take such action would be inconsistent with its
   fiduciary duties under applicable Law and (y) if the Company Board receives a
   Superior Company Proposal that did not result from a material breach of this
   Section 5.02, the Company may make an Adverse Recommendation Change, and
   may terminate this Agreement pursuant to Section 8.01(g) in order to enter into a
   definitive agreement with respect to the Superior Company Proposal in accordance
   with Section 8.04; provided that, prior to so making an Intervening Event Adverse
   Recommendation Change or an Adverse Recommendation Change, or so
   terminating this Agreement pursuant to Section 8.01(g), (1) the Company Board
   shall have given Parent at least four business days’ prior written notice (a
   “Company Notice”) of its intention to take such action and a description of the
   reasons for taking such action (which Company Notice, in respect of a Superior
   Company Proposal, shall specify the identity of the Person who made such Superior
   Company Proposal and the material terms and conditions of such Superior
   Company Proposal and attach the most current version of the relevant transaction
   agreement and which Company Notice, in respect of an Intervening Event, shall
   include a reasonably detailed description of the underlying facts giving rise to such
   action), (2) the Company shall have negotiated, and shall have caused its
   Representatives to negotiate, in good faith, with Parent during such notice period,
   to the extent Parent wishes to negotiate, to enable Parent to revise the terms of this
   Agreement in such a manner that would eliminate the need for taking such action
   (and in respect of a Superior Company Proposal, would cause such Superior
   Company Proposal to no longer constitute a Superior Company Proposal), (3)
   following the end of such notice period, the Company Board shall have considered
   in good faith any revisions to this Agreement irrevocably committed to in writing
   by Parent, and shall have determined in good faith, after consultation with outside
   counsel, that failure to effect such Adverse Recommendation Change or
   Intervening Event Adverse Recommendation Change would be inconsistent with
   its fiduciary duties under applicable Law and, with respect to a Superior Company
   Proposal, that such Superior Company Proposal continues to constitute a Superior
   Company Proposal and (4) in the event of any change to any of the financial terms
   (including the form and amount of consideration) of such Superior Company
   Proposal, the Company shall, in each case, deliver to Parent an additional Company
   Notice consistent with that described in clause (1) of this proviso and a renewed
   notice period under clause (1) of this proviso shall commence (except that the four-
   business-day notice period referred to in clause (1) of this proviso shall instead be
   equal to two business days) during which time the Company shall be required to
   comply with the requirements of this Section 5.02(b) anew with respect to such
   additional Company Notice, including clauses (1) through (4) of this proviso.




                                             8
   Case 1:20-cv-00132-MN Document 1 Filed 01/27/20 Page 9 of 16 PageID #: 9



       39.     The Merger Agreement also provides for a termination fee of $40 million payable

by the Company to Eli Lilly if the Individual Defendants cause the Company to terminate the

Merger Agreement.

The Solicitation Statement Omits Material Information, Rendering It False and Misleading

       40.     Defendants filed the Solicitation Statement with the SEC in connection with the

Proposed Transaction.

       41.     As set forth below, the Solicitation Statement omits material information with

respect to the Proposed Transaction, which renders the Solicitation Statement false and misleading.

       42.     First, the Solicitation Statement omits material information regarding the

Company’s financial projections.

       43.     The Solicitation Statement fails to disclose: (i) all line items used to calculate (a)

Adjusted Net Revenue, (b) Adjusted Cost of Sales, (c) Adjusted Total Operating Expenses, and

(d) Changes in Net Working Capital and Other Adjustments; (ii) a reconciliation of all non-GAAP

to GAAP metrics; and (iii) the adjustments made “to reflect Dermira’s management’s estimate of

the probability of success of lebrikizumab” and the underlying probability of success.

       44.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       45.     Second, the Solicitation Statement omits material information regarding the

analyses performed by the Company’s financial advisors in connection with the Proposed

Transaction, Citi Group Global Markets Inc. (“Citi”) and SVB Leerink LLC (“SVB”).




                                                 9
  Case 1:20-cv-00132-MN Document 1 Filed 01/27/20 Page 10 of 16 PageID #: 10



       46.     With respect to Citi’s Discounted Cash Flow Analysis, the Solicitation Statement

fails to disclose: (i) the individual inputs and assumptions underlying the range of discount rates

of 11.3% to 14.1%; (ii) the terminal values of the Company; (iii) Citi’s basis for using a range of

perpetuity growth rates of negative 30.00% to negative 20.00%; and (iv) the fully diluted shares

outstanding of Dermira.

       47.     With respect to SVB’s Discounted Cash Flow Analysis, the Solicitation Statement

fails to disclose: (i) the individual inputs and assumptions underlying the range of discount rates

of 11.0% to 13.0%; (ii) the terminal values of the Company; (iii) SVB’s basis for using a range of

perpetuity growth rates of negative 30.00% to negative 20.00%; and (iv) the fully diluted shares

outstanding of Dermira.

       48.     With respect to Citi’s and SVB’s analyses of premiums paid, the Solicitation

Statement fails to disclose: (i) the transactions observed by the financial advisors in the analyses;

and (ii) the premiums paid in the transactions.

       49.     With respect to Citi’s and SVB’s analyses of price targets, the Solicitation

Statement fails to disclose: (i) the price targets observed by the financial advisors in the analyses;

and (ii) the sources thereof.

       50.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       51.     Third, the Solicitation Statement omits material information regarding potential

conflicts of interest of Citi and SVB.

       52.     The Solicitation Statement fails to disclose the amount of “additional fees” that Citi

received “for other investment banking services [provided to Eli Lilly and its affiliates] unrelated




                                                  10
  Case 1:20-cv-00132-MN Document 1 Filed 01/27/20 Page 11 of 16 PageID #: 11



to the Transactions,” as well as the timing and nature of such services.

       53.     The Solicitation Statement fails to disclose the amount of compensation Citi

received or will receive for providing services to Elanco Animal Health, Inc.

       54.     The Solicitation Statement fails to disclose whether SVB has performed past

services for Eli Lilly or its affiliates, as well as the timing and nature of such services and the

amount of compensation received or to be received by SVB for providing such services.

       55.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       56.     The omission of the above-referenced material information renders the Solicitation

Statement false and misleading, including, inter alia, the following section of the Solicitation

Statement: The Solicitation or Recommendation.

       57.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

          (Claim for Violation of Section 14(e) of the 1934 Act Against Defendants)

       58.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       59.     Section 14(e) of the 1934 Act states, in relevant part, that:

       It shall be unlawful for any person to make any untrue statement of a material fact
       or omit to state any material fact necessary in order to make the statements made,
       in the light of the circumstances under which they are made, not misleading . . . in
       connection with any tender offer or request or invitation for tenders[.]

       60.     Defendants disseminated the misleading Solicitation Statement, which contained

statements that, in violation of Section 14(e) of the 1934 Act, in light of the circumstances under

which they were made, omitted to state material facts necessary to make the statements therein not



                                                 11
  Case 1:20-cv-00132-MN Document 1 Filed 01/27/20 Page 12 of 16 PageID #: 12



misleading.

       61.     The Solicitation Statement was prepared, reviewed, and/or disseminated by

defendants.

       62.     The Solicitation Statement misrepresented and/or omitted material facts in

connection with the Proposed Transaction as set forth above.

       63.     By virtue of their positions within the Company and/or roles in the process and the

preparation of the Solicitation Statement, defendants were aware of this information and their duty

to disclose this information in the Solicitation Statement.

       64.     The omissions in the Solicitation Statement are material in that a reasonable

shareholder will consider them important in deciding whether to tender their shares in connection

with the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available.

       65.     Defendants knowingly or with deliberate recklessness omitted the material

information identified above in the Solicitation Statement, causing statements therein to be

materially incomplete and misleading.

       66.     By reason of the foregoing, defendants violated Section 14(e) of the 1934 Act.

       67.     Because of the false and misleading statements in the Solicitation Statement,

plaintiff and the Class are threatened with irreparable harm.

       68.     Plaintiff and the Class have no adequate remedy at law.

                                            COUNT II

              (Claim for Violation of 14(d) of the 1934 Act Against Defendants)

       69.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       70.     Section 14(d)(4) of the 1934 Act states:




                                                 12
  Case 1:20-cv-00132-MN Document 1 Filed 01/27/20 Page 13 of 16 PageID #: 13



       Any solicitation or recommendation to the holders of such a security to accept or
       reject a tender offer or request or invitation for tenders shall be made in accordance
       with such rules and regulations as the Commission may prescribe as necessary or
       appropriate in the public interest or for the protection of investors.

       71.     Rule 14d-9(d) states, in relevant part:

       Any solicitation or recommendation to holders of a class of securities referred to in
       section 14(d)(1) of the Act with respect to a tender offer for such securities shall
       include the name of the person making such solicitation or recommendation and
       the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
       or a fair and adequate summary thereof[.]

Item 8 requires that directors must “furnish such additional information, if any, as may be

necessary to make the required statements, in light of the circumstances under which they are

made, not materially misleading.”

       72.     The Solicitation Statement violates Section 14(d)(4) and Rule 14d-9 because it

omits the material facts set forth above, which renders the Solicitation Statement false and/or

misleading.

       73.     Defendants knowingly or with deliberate recklessness omitted the material

information set forth above, causing statements therein to be materially incomplete and

misleading.

       74.     The omissions in the Solicitation Statement are material to plaintiff and the Class,

and they will be deprived of their entitlement to make a fully informed decision with respect to the

Proposed Transaction if such misrepresentations and omissions are not corrected prior to the

expiration of the tender offer.

       75.     Plaintiff and the Class have no adequate remedy at law.




                                                13
  Case 1:20-cv-00132-MN Document 1 Filed 01/27/20 Page 14 of 16 PageID #: 14



                                            COUNT III

                      (Claim for Violation of Section 20(a) of the 1934 Act
                        Against the Individual Defendants and Eli Lilly)

       76.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       77.     The Individual Defendants and Eli Lilly acted as controlling persons of Dermira

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions

as directors of Dermira and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the false statements contained in the Solicitation Statement filed with the

SEC, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that plaintiff contends are false and misleading.

       78.     Each of the Individual Defendants and Eli Lilly was provided with or had unlimited

access to copies of the Solicitation Statement alleged by plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

       79.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Solicitation Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly connected with and involved in the making of the Solicitation Statement.

       80.     Eli Lilly also had direct supervisory control over the composition of the Solicitation

Statement and the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the Solicitation Statement.



                                                  14
  Case 1:20-cv-00132-MN Document 1 Filed 01/27/20 Page 15 of 16 PageID #: 15



       81.     By virtue of the foregoing, the Individual Defendants and Eli Lilly violated Section

20(a) of the 1934 Act.

       82.     As set forth above, the Individual Defendants and Eli Lilly had the ability to

exercise control over and did control a person or persons who have each violated Section 14(e) of

the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934

Act.

       83.     As a direct and proximate result of defendants’ conduct, plaintiff and the Class are

threatened with irreparable harm.

       84.     Plaintiff and the Class have no adequate remedy at law.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Enjoining defendants and all persons acting in concert with them from proceeding

with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to file a Solicitation Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(e), 14(d), and 20(a) of the 1934 Act,

as well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and




                                                15
Case 1:20-cv-00132-MN Document 1 Filed 01/27/20 Page 16 of 16 PageID #: 16



      F.     Granting such other and further relief as this Court may deem just and proper.

                                      JURY DEMAND

      Plaintiff hereby demands a trial by jury.

Dated: January 27, 2020                            RIGRODSKY & LONG, P.A.

                                           By: /s/ Gina M. Serra
                                               Brian D. Long (#4347)
OF COUNSEL:                                    Gina M. Serra (#5387)
                                               300 Delaware Avenue, Suite 1220
RM LAW, P.C.                                   Wilmington, DE 19801
Richard A. Maniskas                            Telephone: (302) 295-5310
1055 Westlakes Drive, Suite 300                Facsimile: (302) 654-7530
Berwyn, PA 19312                               Email: bdl@rl-legal.com
Telephone: (484) 324-6800                      Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                             Attorneys for Plaintiff




                                                  16
